Per Curiam:
The judgment and order appealed from should be reversed and a new trial ordered, with costs to appellant to abide the event, upon the ground that the verdict is against the weight of the evidence. We are also of the opinion that the memorandum of the bank accompanying the notice of protest was improperly admitted in evidence. Clarke, P. J., Smith and Martin, JJ., concur; Dowling and Finch, JJ., dissent. Judgment and order reversed and new trial ordered, with costs to appellant to abide the event.